Citation Nr: 1230289	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity before November 18, 2011, and an initial rating higher than 40 percent from November 18, 2011.  

2. Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity before November 18, 2011, and an initial rating higher than 40 percent from November 18, 2011.  

3. Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

4. Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1963 to August 1967.  
	
The issues on appeal pertaining to initial higher ratings of the lower extremities are before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2005, a statement of the case was issued in January 2006, and a substantive appeal was timely received in February 2006.  The rating decision in May 2005 granted service connection for peripheral neuropathy of the lower extremities and assigned a 10 percent rating for each extremity.  The RO in a rating decision in November 2010 raised the initial ratings of peripheral neuropathy of the lower extremities to 20 percent effective March 11, 2010.  In March 2011, the Board raised the initial ratings to 20 percent prior to March 11, 2011 and remanded the issues of entitlement to initial ratings in excess of 20 percent for peripheral neuropathy of the lower extremities.  The RO in a rating decision in May 2012 increased the ratings to 40 percent for peripheral neuropathy of the lower extremities effective November 18, 2011.  Therefore the issues have been characterized as reflected on the title page of this decision.  In September 2009, the Veteran cancelled his Board hearing.  

Further, the rating decision in May 2005 granted service connection for peripheral neuropathy of the lower extremities and assigned 10 percent ratings effective May 25 2004, the date service connection for diabetes mellitus was granted.  The RO in the rating decision explained that an earlier effective date could not be assigned as peripheral neuropathy of the lower extremities was granted secondary to diabetes mellitus.  The Board notes that a claim for an earlier effective date for the award of VA compensation for a service-connected condition necessarily contemplates an earlier effective for the award of service connection, itself, because the effective date of a particular evaluation for a disability can in no event precede the effective date of service connection for that same disability.  See generally, Barrera v. Gober, 122 F.3d 1030, 1033 (Fed. Cir. 1997) (Plager, J. concurring opinion) (explaining that a finding of service connection is a predicate for considering the percent of the disability or the effective date).  

In a brief dated in July 2012, the Veteran's representative contended that the Veteran is entitled to an earlier effective date for grant of service connection for peripheral neuropathy of the lower extremities.  The representative asserted that subsequent to the rating decision in May 2005 whereby service connection for peripheral neuropathy of the lower extremities was granted and initial ratings of 10 percent were assigned, the Veteran in July 2005 filed a notice of disagreement with the effective date and the statement of the case in January 2006 only listed the issues of initial higher ratings of peripheral neuropathy of the lower extremities.  While earlier effective dates claims for peripheral neuropathy of the lower extremities were not specifically listed in the January 2006 statement of the case, the January 2006 statement of the case sufficiently addressed the earlier effective date claims for peripheral neuropathy of the lower extremities in compliance with 38 C.F.R. § 19.30 as reasons for the determinations were given along with a summary of the pertinent evidence, applicable laws, and regulations.  In February 2006, the Veteran filed a Form 9 appeal, checked the box indicating that he read the statement of the case and specifically limited his appeal to higher initial ratings for peripheral neuropathy.  See 38 C.F.R. § 20.202.  Therefore the appeal period for an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities expired and the holding in Rudd v. Nicholson, 20 Vet. App. 296 applies, which bars free standing earlier effective date claims.  

The issues regarding entitlement to higher initial ratings for peripheral neuropathy of the upper extremities are being remanded pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  In July 2012, the Veteran's representative also contended that the Veteran is entitled to an earlier effective date for the grant of service connection for peripheral neuropathy of the upper extremities.  To the extent that the Veteran is challenging the issue of an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities and upper extremities, the matter is being referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As the Veteran in December 2004 raised an increased rating claim for diabetes mellitus, which has not been adjudicated the Board also refers this matter to the AOJ.  In January 2011, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) as a result of his service-connected diabetes mellitus.  On VA examination in November 2011, the examiner indicated that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  Therefore the claim for TDIU is not part of the initial rating claims currently on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and the issue of TDIU also is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

The issues pertaining to initial ratings higher than 10 percent for peripheral neuropathy of the right upper extremity and left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to November 18, 2011, the Veteran's peripheral neuropathy of both lower extremities does not show more than moderate incomplete paralysis.  

2. From November 18, 2011, the Veteran's peripheral neuropathy of both lower extremities does no show more than moderately severe incomplete paralysis.  


CONCLUSIONS OF LAW

1. Prior to November 18, 2011, the criteria for an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity have not been met; from November 18, 2011, the criteria for an initial rating higher than 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

2. Prior to November 18, 2011, the criteria for an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity have not been met; from November 18, 2011, the criteria for an initial rating higher than 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8620.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in November 2004.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117   (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in December 2004, May 2006, October 2008, March 2010, and November 2011.  The November 2011 VA examination report contains all findings necessary to decide this appeal, and is deemed adequate for rating purposes.  The Board further finds that, since the examination in November 2011, there is no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that higher ratings may be warranted.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

The RO has rated the Veteran's peripheral neuropathy of the lower extremities under Diagnostic Code 8620 (DC) for neuritis of the sciatic nerve.  Under DC 8620, mild incomplete neuritis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

As discussed above, service connection for peripheral neuropathy of the lower extremities was granted effective May 25, 2004.  The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Prior to November 18, 2011

Facts

Historically, the Veteran's medical records reflect a history of multiple back surgeries with stocking distribution numbness of the lower extremities.  An electromyography (EMG) study in September 2000 resulted in an impression of chronic bilateral L5 motor radiculopathy, but no signs of neuropathy.  A November 2002 private medical record noted the Veteran's report of painful toes with a sharp, severe pain which came and went.  Physical examination was significant for decreased touch, pinprick and vibration of the terminal digits of his foot.  Additionally, touch and pinprick were decreased up to the ankle region.

An EMG examination of the right lower extremity in November 2002 was interpreted as being within normal limits without signs supporting a diagnosis of radiculopathy, plexopathy or peripheral neuropathy.  The clinical correlation suggested small fiber neuropathy.  The neurologic examination reflected that the Veteran could toe, heel and tandem walk.  He had normal strength and bulk in the lower extremities with at least 4+/5 strength.  The Veteran had positive antalgic weakness.  Sensation was intact.  There were trace reflexes of the ankles.

Private medical records show that, in May 2004, the Veteran had extreme pain in his feet due to diabetic peripheral neuropathy.  Dorsalis pedis and posterior tibial pulses were normal bilaterally.  Neurometer testing was normal for the plantar aspect of the first, second, third, and fourth interspace of both feet.  A vibration perception threshold test was performed at the bilateral bony prominences of the plantar aspect of the hallux, first metatarsal head, fifth metatarsal head, medial malleolus, and lateral malleolus.  There was loss of protective sensation at 10 out of the 10 areas tested.  The assessment was focal peripheral neuropathies.

On VA examination for diabetes mellitus in December 2004, the Veteran had pain, burning sensations, tingling, numbness, and cold feeling in his feet.  Physical examination showed absent reflexes, with an absence of monofilament testing in the forefeet.  There were good peripheral pulses in the dorsalis pedis and posterior tibialis.  The Veteran had a normal gait without any limp.  The examiner provided an impression of peripheral neuropathy of the lower extremities manifested by loss of reflexes and loss of monofilament testing.

By means of a rating decision dated May 2005, the RO granted service connection for right and left lower extremity neuropathy, and assigned separate 10 percent ratings under DC 8620 effective May 25, 2004.

In a statement received in July 2005, the Veteran reported that his peripheral neuropathy of the lower extremities prevented him from walking, standing and climbing stairs.  He described constant toe pain.

Private medical records in September 2005 show that the Veteran complained of mild to moderate foot pain.  There was normal sensation and coordination in the phalanges.  There was mild decrease in sensitivity to light touch of the great toes.

On VA examination in May 2006, the Veteran described a progressive loss of strength in the legs and feet, tingling and numbness in the feet, and abnormal sensation in the feet.  Functional impairment was extreme pain on feet and toes.  Physical examination of the right and left peripheral pulses shows femoral pulse was 2+, popliteal pulse was 1+, dorsalis pedis pulse was 2+, and anterior tibial pulse was 2+.  Examination of the skin did not demonstrate atrophic skin changes or other abnormality.  Motor function was within normal limits.  Sensory function was abnormal with findings of burning, tingling and numbness to the feet.  The Veteran had knee and ankle jerks of 1+ bilaterally.  The examiner was of the opinion that the neurological condition resulted in neuralgia.  

VA progress notes show that, in October 2007, sensory examination of the feet using a 5.07/10gm monofilament was normal.  Palpation of pedal pulses in both feet was normal.  There were no skin abnormalities.  An April 2008 sensory examination of the feet using a 5.07/10gm monofilament was abnormal and palpation of pedal pulses in both feet was normal.  There were no skin abnormalities.  

On VA diabetic foot examination on October 29, 2008, sensory examination of the right foot using a 5.07/10gm monofilament was abnormal with an insensate condition to the knees.  There was light maceration present in the right 4th to 5th interspace.  A sensory examination of the left foot using a 5.07/10gm monofilament was abnormal with an insensate condition up the left leg.  There was mild skin peeling of the left foot.  Palpation of pedal pulses in both feet was normal.  Gait was normal.  

A November 2008 VA clinic record noted the Veteran's complained of bilateral foot and ankle pain.  Gait was decreased, strength and range of motion of the ankles was normal.  In March 2009 the Veteran complained of pain, tingling, and numbness in his feet.  

On VA genitourinary examination in March 2009, sensation, reflexes, and peripheral pulses were normal.  

On VA examination in March 2010, the Veteran reported that he started to have some numbness and tingling in his feet two years earlier.  He also had burning pain.  The Veteran reported having a partial right foot drop at one time which improved.  Physical examination shows that motor strength was 5/5 in the lower extremities.  There was no evidence of atrophy or fasciculations.  Reflexes were 1+ in the knees and trace in the ankles.  Sensory testing revealed slightly decreased pin sensation distally from the ankles.  Vibratory sense was preserved but slightly decreased in the toes.  Position sense in the large right toe was intact and slightly decreased on the left.  Gait was intact.  There was no motor loss or atrophy.  The examiner diagnosed peripheral neuropathy of the lower extremities manifested by complaints of numbness and burning discomfort of the feet.  It was noted that the Veteran's neurologic examination showed some subtle sensory changes, but no motor loss or atrophy.

Analysis

Based on the evidence of record, the evidence does not more nearly approximate the criteria for an initial rating higher than 20 percent during this period for peripheral neuropathy of the right lower extremity and left lower extremity as the evidence does not show the Veteran had incomplete moderately severe paralysis.  During this period, the Veteran complained of pain, burning sensations, tingling, numbness, cold sensation of feet and impaired motor control.  He reported one instance of foot-drop which quickly resolved.

The clinical findings were significant for reflex signs ranging from absent to 1+.  The Veteran's sensation also ranged from absent to slightly decreased from the toes to the ankles.  The Veteran's motor strength and coordination was variably described as 4+/5 strength (November 2002), normal gait (2004), normal coordination of phalanges (2005), motor function within normal limits (May 2006), normal gait (October 2008), decreased gait but normal strength and range of motion of the ankles (November 2008), and no motor loss (March 2010).  There has been no finding of atrophy indicative of disuse.  See generally 38 C.F.R. § 4.45(f).  Mild skin abnormalities of the feet were first demonstrated in 2008.

The record also includes EMG testing performed in 2002 which found no abnormalities, but the results were interpreted as showing small fiber neuropathy.

Overall, the lay and medical evidence demonstrates a small fiber neuropathy primarily manifested by sensory and reflex abnormalities as diagnosed by the VA examiner in December 2004.  Otherwise, the relative impairment of motor function is not significant other than one finding of slightly decreased strength, another finding of decreased gait and one brief instance of foot drop in the context of all other motor and coordination findings being normal.  There is no significant evidence of atrophy or atrophic skin changes.  

On this record, the Board finds that the evidence does not more nearly approximate the criteria for the next higher rating which requires incomplete moderately severe paralysis of the sciatic nerve.  In so deciding, the Board finds that the Veteran's reported symptoms are credible and consistent with the record.  His contentions have been used to support the currently assigned 20 percent rating.  However, to the extent that he argues for a higher rating still, the Board places greater probative value to the clinical findings of the VA and treating clinicians as they possess greater training and expertise than the Veteran in evaluating neurologic disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.

From November 18, 2011

Facts

On VA examination on November 18, 2011, the examiner indicated that based on the current EMG peripheral neuropathy was not present but could be in the beginning stages and therefore the presence of neuropathy may be in question.  The examiner was of the opinion that the Veteran had symptoms attributable to diabetic peripheral neuropathy which included constant severe pain and numbness in both lower extremities and burning to the bottom of both feet.  The Veteran had 5/5 normal strength in bilateral knee extension and flexion and bilateral ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were normal in both knees and ankles.  Light touch monofilament testing was normal in the knees/thighs, ankles/lower legs, and feet/toes.  Position sense was normal in both lower extremities.  Vibration sense and cold sensation was absent in both lower extremities.  There was no muscle atrophy or trophic skin changes attributable to diabetes mellitus.  The examiner indicated that the Veteran had lower extremity diabetic peripheral neuropathy.  Evaluation of the sciatic nerve on both the right side and the left side was normal.  The examiner was asked to indicate whether there was any incomplete paralysis and he marked the box indicating that the sciatic nerve was normal and did not mark the box showing incomplete paralysis or complete paralysis.  The examiner also evaluated the following nerves as normal: femoral nerve (anterior crural), external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, interior popliteal (tibial) nerve, posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  Sensory exam of the upper anterior thighs, thighs/knees, lower legs/ankles, feet/toes was normal.  
EMG study was abnormal based on a slight delay of the peroneal nerve.  The impression was that the EMG revealed the presence of an incipient systemic sensory-motor peripheral neuropathy with demyelinating and axonal features, which were likely diabetic.  The examiner indicated that the physical exam was not consistent with the Veteran's subjective complaints.  It was indicated that the Veteran reported pain of 9/10 severity while sitting in the examination room but as without complaints throughout the entire examination.

Analysis

Based on the evidence of record, the evidence does not more nearly approximate the criteria for an initial rating higher than 40 percent during this period for peripheral neuropathy of the right lower extremity and left lower extremity as the evidence does not show incomplete severe paralysis with marked muscular atrophy.  On VA examination on November 18, 2011, the Veteran questioned the diagnosis of peripheral neuropathy based on EMG studies but agreed that the Veteran manifested symptoms of peripheral neuropathy.  While the Veteran had severe pain and numbness in both lower extremities and vibration sense was absent, motor strength, deep tendon reflexes, light touch monofilament testing, and position testing were normal.  After reviewing the claims folder and examining the Veteran, the examiner concluded that there was not any paralysis or incomplete paralysis of the peripheral nerves of the lower extremities, to include the sciatic nerve and common peroneal nerve.

In the context of the entire record, it appears that the RO provided an exceptionally generous award of an increased rating in the context of an examination report showing no abnormalities of motor, reflex, or position testing.  The Board will not reverse the RO's finding, but notes that it is not bound to accept the RO's finding as it pertains to whether the clinical findings supporting the 40 percent rating were present prior to November 18, 2011.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).  It is the opinion of the Board that the totality of findings before and after November 18, 2011 leads the Board to a clear conclusion that an earlier effective date for the award of a 40 percent rating is not warranted (as explained above).

As for the remaining issue of entitlement to a rating greater than 40 percent, the Board again reiterates that the Veteran has been evaluated by EMG testing as having no significant electrodiagnostic abnormalities other than a slight delay in peroneal nerve conduction.  Again, the Veteran does not manifest significant motor abnormality.  There is no muscular atrophy or atrophic skin changes.  There is no showing of significant impairment of gait, loss of knee movement, or chronic foot dangling/dropping.  Overall, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a higher rating still under DC 8620.

The Board observes that the initial EMG evaluation in 2002 showed no electrodiagnostic abnormality.  The results were interpreted as showing small fiber neuropathy, which has no applicable diagnostic code.  As such, the RO essentially rated the Veteran's symptoms by analogy to the part of body functions affected.  See generally Butts, 5 Vet. App. 532, 538 (1993); 38 C.F.R. § 4.120.

The most recent EMG in November 2011 showed essentially normal findings, including the sciatic nerve, except for a slight conduction delay in the peroneal nerve.  Thus, the question arises as to whether the Veteran would be more appropriately rated under DC 8521, pertaining to the external popliteal nerve (common peroneal).

Under DC 8521, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis and a 30 percent rating is warranted for severe incomplete paralysis.  A maximum 40 percent rating is warranted for complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

In this case, the assigned rating using the criteria for the sciatic nerve have taken into account all symptomatology manifested by the Veteran.  The Veteran has been assigned higher ratings than would be allowable for essentially the same type of symptomatology under DC 8521.  Thus, it would not be beneficial to the Veteran to apply the criteria pertaining to the common peroneal nerve and applying both codes in this circumstance would constitute pyramiding - that is, evaluating the same manifestations under different diagnoses, which is not permissible under 38 C.F.R. § 4.14.  Furthermore, there is no evidence showing that there is incomplete or complete paralysis involving other peripheral nerves of the lower extremities.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity and left lower extremity prior to November 18, 2011 and an initial 40 percent rating from November 18, 2011 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected peripheral neuropathy of the lower extremities.  As noted above, the Veteran's symptoms associated with peripheral neuropathy of the lower extremities include pain, tingling, numbness, decrease in sensation, and absence of reflexes.  The rating criteria contemplate these symptoms.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 20 percent prior to November 18, 2011 and initial rating higher than 40 percent from November 18, 2011 for peripheral neuropathy of the right lower extremity is denied.

An initial rating higher than 20 percent prior to November 18, 2011 and initial rating higher than 40 percent from November 18, 2011 for peripheral neuropathy of the left lower extremity is denied.


REMAND

A rating decision on December 29, 2005 granted service connection for peripheral neuropathy for the upper extremities and assigned an initial rating of 10 percent for both extremities.  The statement of the case (SOC), which is dated December 29, 2005 with a cover letter dated January 6, 2006, incorrectly indicated that the Veteran filed an appeal regarding his peripheral neuropathy claim of the upper extremities as the Veteran in the Form 9 appeal received in February 2006 stated that he was disagreeing with the rating assigned for his peripheral neuropathy.  In the brief dated in July 2012, the Veteran's representative clarified that the Veteran in the February 2006 Form 9 appeal was disagreeing with initial ratings assigned to peripheral neuropathy of the upper extremities.  Therefore, the Board accepts the February 2006 Form 9 as a notice of disagreement with the initial 10 percent ratings assigned to the bilateral upper extremity.  As an SOC has not been issued for these claims, the Board is required to remand them.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC as to the issues pertaining to initial ratings higher than 10 percent for peripheral neuropathy of the right upper extremity and left upper extremity.  In order to perfect an appeal of these claims, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


